              Case 3:18-ap-00064-JAF                Doc 79         Filed 08/10/20          Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

 In re:                                                       Case No. 3:16-BK-002230-JAF
 RMS Titanic, Inc.,                                           CHAPTER 11

     Debtors,
 ____________________________________/

 Official Committee of Equity Security
 Holders of Premier Exhibitions, Inc.,

 Mark C. Healy

         Plaintiff*,
 v.
 Mark A. Sellers                                              ADV. NO. 3:18-ap 00064-JAF
 Douglas Banker
 Richard Kraniak
 Jack Jacobs
 Daoping Bao
 Sellers Capital, LLC
 Sellers Capital Master Fund, LTD

     Defendant*.
 ____________________________________/


                                 DEFENDANTS’ MOTION TO
                             WITHDRAW THE REFERENCE IN PART

        Defendant, Daoping Bao (“Bao” or “Defendant”), pursuant to 28 U.S.C. § 157(b)(3), (d), and

(e) and Local Rule 7001-1(k)(6) and 5011-1, hereby file this motion to withdraw the reference in part,

and states:

                                               INTRODUCTION

        Defendant respectfully seeks withdrawal of the reference of the above-captioned adversary

proceeding in part, in accordance with 28 U.S.C. § 157(b)(3), (d), and (e) and Local Rule 5011-1.

Defendant (i) does not consent to the entry of final orders or judgments by the bankruptcy court, see


                                                _________________________
               RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                 100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 3:18-ap-00064-JAF                 Doc 79         Filed 08/10/20          Page 2 of 4
                                                Defendants’ Joint Motion to Withdraw the Reference in Part
                                                                       Case No.: ADV. NO. 20-00051-JAF
                                                                                               Page 1 of 4


Defendants’ respective motions to dismiss [D.E. 34 and 36]; 28 U.S.C. § 157)(e); and (ii) wishes to

withdraw the reference in the event that the case proceeds to a jury trial. Should Plaintiff withdraw

his demand for a jury trial, or if it is stricken, Defendant reserves the right to consent to a trial by the

Bankruptcy Court. See 28 U.S.C. § 157(c)(1).

                                        MEMORANDUM OF LAW

        While Defendant consents to this action proceeding in the bankruptcy court until trial, in

light of Plaintiff’s jury trial demand, Complaint at ¶ 91, and with the express intent to avoid any

potential waiver of their rights under 28 U.S.C. § 157(c)(1) and (e), Defendant hereby seeks a

determination that the Bankruptcy Court does not have jurisdiction to enter final orders or

judgments with respect to any non-core count that may survive until trial. In the event of a bench

trial, Defendant reserves the right to consent to a trial by the bankruptcy court.

        The Complaint is dominated by state law breach of fiduciary duty claim, which is a non-

core bankruptcy proceedings. See Defendants’ briefing on their Joint Motion to Determine that

Counts I and II are Non-Core Claims [D.E. 43 and 55]. Therefore “any final order or judgment

shall be entered by the district court after considering the bankruptcy judge’s proposed findings

and conclusions and reviewing de novo those matters to which any party has timely and specially

object.” 28 U.S.C. § 157(c)(1).

        Additionally, the authority of a bankruptcy court to conduct a jury trial is provided in 28

U.S.C. § 157(e), which provides:

                If the right to jury trial applies in a proceeding that may be heard
                under this section by a bankruptcy judge, the bankruptcy judge may
                conduct the jury trial if specially designated to exercise such
                jurisdiction by the district court and with the express consent of all
                the parties.


                                                _________________________
               RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                 100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 3:18-ap-00064-JAF                 Doc 79         Filed 08/10/20          Page 3 of 4
                                                Defendants’ Joint Motion to Withdraw the Reference in Part
                                                                       Case No.: ADV. NO. 20-00051-JAF
                                                                                               Page 2 of 4


(Emphasis added). As set forth in the Defendant’s motion to dismiss, Defendant does not consent

to a jury trial by the bankruptcy court. In re Southeast Connectors, Inc., 113 B.R. 85 (S.D. Fla.

1990) (reference withdrawn where movant was entitled to jury trial). See also Growers Packing

Co., v. Community Bank of Homestead, 134 B.R. 438, 444 (S.D. Fla. 1991) (withdrawing reference

after finding that bankruptcy court lacked statutory authority to conduct jury trial in fraudulent

conveyance/preference case.).

       Defendant does not consent to final orders or judgments being entered by, or a jury trial

being held before, before the bankruptcy court. Accordingly, (i) the district court shall consider

the findings and conclusions of the bankruptcy court and consider matters which are timely

objected to de novo; and (ii) should the case proceed to a jury trial, Defendant requests that the

jury trial be held in the district court. Again, if there is a bench trial held in this case, Defendant

reserves the right to consent to such trial being held in the bankruptcy court.

       WHEREFORE, Defendants seeks an order in accordance with the foregoing, and such

other and further relief as the Court deems just and proper.

Respectfully submitted,                                Mitrani, Rynor, Adamsky & Toland

                                                       Attorneys for Defendant
                                                       301 Arthur Godfrey Road
                                                       Miami Beach, Florida 33140
                                                       Telephone: (305) 358-0050
                                                       Facsimile: (305) 358-0550
                                                       Email: dbitran@mitrani.com
                                                              imitrani@mitrani.com
                                                              cayala@mitrani.com
                                                              miamidocketing@mitrani.com


                                                        By: /s/ James J. Webb__
                                                        James Webb
                                                        Florida Bar No. 0080993

                                                _________________________
               RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                 100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
           Case 3:18-ap-00064-JAF                  Doc 79         Filed 08/10/20          Page 4 of 4
                                               Defendants’ Joint Motion to Withdraw the Reference in Part
                                                                      Case No.: ADV. NO. 20-00051-JAF
                                                                                              Page 3 of 4




                                     CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on the 10th day of August, 2020, we electronically filed

the foregoing with the Clerk of Court via the CM/ECF Portal which will serve a true and correct

copy on the following:

 AGENTIS, PLLC                                              CIMO MAZER MARK PLLC
 Robert P. Charbonneau, Esq.                                David C. Cimo, Esq.
 Christopher B. Spuches, Esq.                               Marilee A. Mark, Esq.
 Jason A. Martorella, Esq.                                  100 S.E. 2nd Street, Suite 3650
 55 Alhambra Plaza, Suite 800                               Miami, FL 33131
 Coral Gables, FL 33134                                     Tel: (305) 374-6480
 Tel: (305) 722-2002                                        Fax: (305) 374-6488
 rpc@agentislaw.com                                         decimo@cmmlawgroup.com
 cbs@agentislaw.com                                         mmark@cmmlawgroup.com
 jam@agentislaw.com                                         Co-Counsel for Plaintiff
 Counsel for Plaintiff


 Mitrani, Rynor, Adamsky & Toland
 Isaac Mitrani, Esq.
 Carlos Ayala, Esq.
 James Webb, Esq.
 301 Arthur Godfrey Road
 Miami Beach, Florida 33140
 Telephone: (305) 358-0050
 Facsimile: (305) 358-0550
 dbitran@mitrani.com
 imitrani@mitrani.com
 cayala@mitrani.com
 miamidocketing@mitrani.com
 Counsel for Defendant Daoping Bao




                                               _________________________
              RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
